NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ISIAH LUCAS, Jr.,                                No. 12-15661

               Plaintiff - Appellant,            D.C. No. 4:07-cv-01673-CW

  v.
                                                 MEMORANDUM *
M. MIRANDA, Sergeant; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Former California state prisoner Isiah Lucas, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference in connection with his upper bunk assignment. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Garcia v. County of

Merced, 639 F.3d 1206, 1208 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because it would not have been clear to reasonable prison

officials in defendants’ position that following prison housing protocols

prioritizing epileptic inmates for lower bunks would amount to deliberate

indifference. See Norwood v. Vance, 591 F.3d 1062, 1068 (9th Cir. 2010) (“The

relevant, dispositive inquiry . . . is whether it would be clear to a reasonable officer

that his conduct was unlawful in the situation he confronted.” (emphasis, citation

and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                     12-15661